In this case plaintiff seeks to have the assessments made against his lands in connection with the organization *Page 515 
of the Greybull Valley Irrigation District set aside, plaintiff claiming that the adjudications made by the court were without jurisdiction on account of the identical facts and circumstances set forth in the case of Donovan v. Owen, decided this day. The trial court sustained a demurrer to the petition setting forth these facts, and from the judgment entered thereon an appeal has been taken. The contention made herein has been decided adversely to the contention of appellant herein in the case just cited, and the judgment herein is accordingly affirmed.
Affirmed.
RINER and KIMBALL, JJ., concur.